ACCEPTED
                                                                                            03-15-00293-CV
                                                                                                    5287958
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       5/14/2015 2:37:47 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                             NO. 03-15-00293-CV
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                         IN THE COURT OF APPEALS                      AUSTIN, TEXAS
                 FOR THE THIRD JUDICIAL DISTRICT OF            TEXAS
                                                                  5/14/2015 2:37:47 PM
                              AUSTIN, TEXAS                         JEFFREY D. KYLE
                                                                          Clerk


                                BOB E. WOODY,
                                                            Appellant,
                                           v.

               J. BLACK’S, LP and J. BLACK’S, GP, LLC
                                                            Appellees.


                  On Appeal from Cause No. D-1-GN-09-001436
            In the 345th Judicial District Court of Travis County, Texas
                   The Honorable Stephen Yelenosky Presiding



          UNOPPOSED MOTION TO INCORPORATE
              PRIOR APPELLATE RECORD


TO THE HONORABLE JUDGES OF SAID COURT:

      Appellant BOB E. WOODY (“Woody) files this his Motion requesting that

the Reporter’s Record and the Clerk’s Record from a prior appellate proceeding

in the Seventh Judicial District Court of Appeals at Amarillo, Texas, being Cause

No. 07-12-00192-CV and styled Bob E. Woody, The Ranch, LLC, and Hector H,

Cardenas, Jr. v. J. Black’s, LP and J. Black’s, GP, LLC, be incorporated into the record

before this Court.


                                           1
                                        1.

      On January 12, 2012, a final judgment was signed by the Honorable

Stephen Yelenosky in Cause No. D-1-GN-09-001436 in the 345th Judicial District

Court of Travis County, Texas.

                                        2.

      After an appeal of the January 12, 2012 final judgment was perfected to

this Court in Cause No. 03-11-00024-CV, the appeal was transferred to the

Seventh Judicial District Court of Appeals at Amarillo, Texas.

                                        3.

      On October 18, 2013, the Seventh Court of Appeals reversed the January

12, 2012 judgment in part, affirmed in part, and remanded the case to the 345th

Judicial District Court of Travis County, Texas.

                                        4.

      On March 31, 2015, the Honorable Stephen Yelenosky signed a final

judgment in the remanded cause, and an appeal has now been perfected from

that judgment to this Court.

                                        5.

      To save the expense of preparing a duplicate record, Appellant Woody

requests that the Court incorporate the Clerk’s Record and Reporter’s Record




                                         2
from the prior appeal in the Seventh Judicial District Court of Appeals in Cause

No. 07-12-00192-CV, into the record in this cause.

                                        6.

      Concurrent with the filing of this Motion, Woody is filing a motion with

the Seventh Judicial District Court of Appeals requesting transfer of the Clerk’s

Record and Reporter’s Record in Cause No. 07-12-00192-CV to the above cause in

this Court.

                                     Prayer
      WHEREFORE, Woody prays that the Court grant this Motion to

Incorporate the Prior Appellant Record from the Seventh Court of Appeals into

the record in this cause, and for such other and further relief to which he is

entitled.



                                             Respectfully submitted,

                                             /s/ Jeremy Gaston
                                             Jeremy Gaston
                                             Texas SBN 24012685
                                             jgaston@hmgnc.com
                                             HAWASH MEADE GASTON
                                             NEESE & CICACK LLP
                                             2118 Smith Street
                                             Houston, Texas 77002
                                             Telephone: (713) 658-9007
                                             Facsimile: (713) 658-9011

                                             and



                                        3
    Tom C. McCall
    Texas SBN 13350300
    tmccall@themccallfirm.com
    David B. McCall
    Texas SBN 13344500
    dmccall@themccallfirm.com
    THE McCALL FIRM
    3660 Stoneridge Road, Suite F-102
    Austin, Texas 78746-7759
    Telephone: (512) 477-4242
    Facsimile: (512) 477-2271

    and
    Rick Gray
    Texas SBN 08328300
    rick.gray@graybecker.com
    GRAY & BECKER, PC
    900 West Avenue
    Austin, TX 78701-2210
    Telephone: (512) 482-0061
    Facsimile: (512) 482-0924

    and
    Hector H. Cardenas, Jr.
    State Bar No. 00790422
    hcardenas@cardenas-law.com
    THE CARDENAS LAW FIRM
    3660 Stoneridge Road, Suite F-102
    Austin, Texas 78746-7759
    Telephone: (512) 477-4242
    Facsimile: (512) 477-2271

    Counsel for Bob E. Woody




4
                                Certificate of Conference
        I hereby certify that I have communicated with counsel for Appellees and he
is not opposed to incorporation of the prior appellate record into this cause.

                                                         /s/ Tom C. McCall
                                                         Tom C. McCall


                                   Certificate of Service
       I hereby certify that a true and correct copy of the foregoing Unopposed Motion
to Incorporate Prior Appellate Record was sent on this 14th day of May 2015, to the
following:

Via ProDoc eService
Via Email: etaube@taubesummers.com
Mr. Eric J. Taube
TAUBE SUMMERS HARRISON
TAYLOR MEINZER BROWN, LLP
100 Congress Avenue, 18th Floor
Austin, Texas 78701
Counsel for J. Black’s, LP and J. Black’s, GP, LLC



                                                         /s/ Tom C. McCall
                                                         Tom C. McCall




                                                     5